Citation Nr: 0730464	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
October 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that he had a psychiatric 
disorder prior to going on active duty but that this disorder 
was aggravated beyond its natural course during his service 
in the U.S. Navy.    

The Board notes that there is no medical or psychiatric 
evidence of a pre-existing psychiatric disorder.  The veteran 
and two of his family members have submitted lay testimony 
addressing unusual behavior noticed during the veteran's 
childhood; however, there is no psychiatric evidence or 
competent opinion indicating a psychiatric disorder prior to 
service.  The first contemporaneously record problem 
documented by a medical professional is found in the service 
medical records.  In December 1972, the veteran was seen by 
the medical officer of USS Point Defiance (LSD-31) with 
complaints of "varied personal problems."  The medical 
officer did not diagnose the veteran with a psychiatric 
disorder; however, he did note his complaints of continual 
"harassment" aboard ship, and emphasized the need to 
resolve the problems first through the chain of command and 
then, if necessary, through a counselor.  

The veteran is currently diagnosed with bipolar disorder, and 
has had this diagnosis since approximately November 2000.  In 
August 1986, the veteran was hospitalized for major 
depression, which was the first time he had a diagnosis of an 
acquired psychiatric disorder entered into the medical 
record.  Thus, there are thus two separate diagnoses of 
record, with the assessment of bipolar disorder being the 
most current.  There are indications that the veteran has had 
multitude episodes of aggression surrounding "authority 
figures," and he specifically testified at his May 2007 
Travel Board hearing that his current aggression stemmed from 
past experiences of dealing with superiors in the naval 
service.  The documented episode of December 1972 could be 
construed to support this contention, as his complaint of 
"harassment" illustrates conflict with his shipmates, 
presumably including his superior noncommissioned officers 
and officers.  

The Board is aware that the veteran's separation examination 
does not contain any abnormal psychiatric findings, and that 
a diagnosis of a mental disorder does not appear in the 
record until the mid 1980s, more than 10 years after service.  
The veteran has, however, asserted that he sought psychiatric 
treatment at VA facilities within a couple of years of his 
separation from service and that those records have not been 
considered.  The veteran must be given the opportunity to 
identify these records so that VA may attempt to find them 
and associate them with the record.  38 C.F.R. § 3.159(c)(4) 
(2006).  

Following this, as the veteran has demonstrated the existence 
of a current disability as well as an indication of in-
service behavioral abnormality, he is to be afforded a 
comprehensive VA psychiatric examination addressing the 
nature, etiology and approximate onset date of any 
psychiatric disorder that may be present.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   




Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.

2.  Ask the veteran to identify the dates 
of any psychiatric treatment received for a 
psychiatric disorder since service, to 
include at VA facilities in the 1970s.  
Upon his response, obtain the records or 
copies of such and associate them with the 
claims file.  If the records do not exist, 
annotate the record to reflect this.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, approximate onset date and etiology 
of any acquired psychiatric disability 
which may currently be present.  Following 
a review of the relevant service and post-
service evidence in the claims file, the 
mental status examination and any tests 
that are deemed necessary, the psychiatrist 
is asked to provide an opinion on the 
following questions:

(a) Is it clear and unmistakable 
(obvious or manifest) that a current 
psychiatric disorder pre-existed 
service?  

(b)  If the answer to (a) is yes, is 
it clear and unmistakable that the 
pre-existing psychiatric disorder 
was not aggravated during service?  

(c)  If the veteran's preexisting 
psychiatric disorder was aggravated 
during service, has it remained at 
or exceeded the same level of 
disability to the present?

VA may show a lack of aggravation by 
establishing that there was no 
increase in disability during 
service or that any increase in 
disability was due to the natural 
progress of the preexisting 
condition.  38 U.S.C.A. § 1153. 
Wagner v. Principi, 370 F.3d 1089 
(2004).  

The physician is advised that the 
equipoise standard of proof (at 
least as likely as not) is not 
applicable to the questions 
presented above.  Under 38 U.S.C.A. 
§ 1111, the presumption of soundness 
may be rebutted by clear and 
unmistakable evidence (obvious or 
manifest) that a disease or injury 
existed prior to service and was not 
aggravated therein.

d) Is it at least as likely as not 
(50 percent or greater probability) 
that any psychiatric disorder that 
is currently present began during 
service or is otherwise linked to 
any incident or event of the 
veteran's period of active duty?

The psychiatrist is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal is denied, the 
veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



